Case: 4:20-cr-00167-DCN Doc #: 13 Filed: 12/11/19 1 of 3. PagelD #: 42

at

epome f) Fy fre ET
f woh : bi
a 4 g ps

€ @ tesa Bey

IN THE UNITED STATES DISTRICT COURTBEC [1 PH 2: 56
NORTHERN DISTRICT OF OHIO exe 4)
EASTERN DIVISION

        

   

 

 

UNITED STATES OF AMERICA, ) Case No. 4:19 MJ 6238
) |
Plaintiff, )
) MAGISTRATE JUDGE
v. ) GEORGE J. LIMBERT
) |
MARTIN ESCOBAR, ) WAIVER OF SPEEDY TRIAL ACT
) OF 1974 AND ORDER
Defendant. )
)

The below signatures reflect the parties’ representations that they have requested a
continuance of Defendant’s time to indict beyond the 30 day limit set forth in the Speedy Trial
Act of 1974, 18 U.S.C. §3 161 (hereinafter “The Act”). Defendant further represents that he/she
has discussed his/her rights under the Act and specifically states that his/her interests will be best
served by the granting of a continuance.

The attorney for Defendant hereby represents that he/she has discussed Defendant’s
rights under the Act with him/her, is satisfied that Defendant understands said rights, and concurs
with the decision of Defendant that a continuance will be in Defendant’s best interest.

For reasons set forth below, this Court finds that the ends of justice, which would be
served by the granting of a continuance, outweigh the best interests of the public and the
defendant in being charged. 18 U.S.C. § 3161(b) and 3161(h). Specifically, the Court hereby

finds that:

 
Case: 4:20-cr-00167-DCN Doc #: 13 Filed: 12/11/19 2 of 3. PagelD #: 43

Cithe failure to grant a continuance in the proceeding would be likely to make a
continuation of the proceeding impossible, or would result in a miscarriage of
justice.
[xlthe case is so unusual or so complex due to:
[Ithe number of defendants
ithe nature of the prosecution
LIthe existence of novel questions of fact or law
XIthat it would be unreasonable to expect adequate preparation for pretrial
proceedings or for the trial itself within the time limits established by 18
| U.S.C. § 3161. 7
Xlthe Defendant’s arrest preceded his/her indictment, and
(_Ithe arrest occurred at a time such that it is unreasonable to expect retum
and filing of the indictment within the period specified in 18 U.S.C. 8
3161(b)
Ithe facts upon which the grand jury must base its determination are
unusual or complex
bdthe failure to grant a continuance would
Cldeny the defendant reasonable time to obtain counsel
Clunreasonably deny the Defendant or the Government continuity of

 

counsel
Xideny counsel for the Defendant or the Attorney for the government the

reasonable time necessary for effective preparation, taking into account
the exercise of due diligence.

 

Therefore, this Court hereby grants Defendant’s Request for Continuance. In the interests
of justice, and at the specific request of Defendant, the 30 day limit within which Defendant shall

be indicted, as set forth in the Speedy Trial Act of 1974, has been extended until March 11, 2020

IT IS SO ORDERED.

Dated: December 11, 2019 YA ee \r- hunk

George J. Litbert) ‘
United States Magistrate Judge
Case: 4:20-cr-00167-DCN Doc #: 13 Filed: 12/11/19

 

 

 

Atpprfey for Defendant
f a

Vato NW

 

Attorney for the United States

3 of 3. PagelD #: 44

 

 
